Citation Nr: 9920549	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-08 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for 
sinusitis/allergic rhinitis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to April 
1992 and from October 1993 to June 1996.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office (RO) 
Center in Wichita, Kansas, dated in September 1996.  That 
decision denied the veteran's claim of entitlement to service 
connection for sinusitis/rhinitis.  It also granted service 
connection for low back pain with bulging lumbar discs and 
headaches.  The denials of service connection and ratings 
assigned were duly appealed.  During the pendency of the 
appeal, the veteran moved to Hawaii.  The Honolulu RO is 
currently handling her claim.  

In May 1997 the veteran withdrew her appeal of the ratings 
assigned her service-connected back condition and headaches 
in accordance with the requirements of 38 C.F.R. § 20.204(b) 
(1998).


FINDINGS OF FACT

1.  In a rating decision of April 1992, the RO denied the 
claim for service connection for seasonal allergies.  Because 
the veteran did not perfect an appeal as to this decision, it 
has become final.

2.  The evidence submitted since the RO's April 1992 is both 
new and relevant to the veteran's claim.

3.  The veteran's allergic rhinitis/sinusitis clearly and 
unmistakably pre-existed her initial period of service.

4.  The severity of the veteran's allergic rhinitis/sinusitis 
at enlistment and subsequent to service does not show her 
allergic rhinitis/sinusitis underwent a permanent increase in 
disability during service.

CONCLUSIONS OF LAW

1.  Evidence submitted in support of the veteran's claim of 
entitlement to service connection for seasonal allergies is 
new and material.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105(c) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.156(a) 
(1998).

2.  The claim of entitlement to service connection for 
allergic rhinitis/sinusitis is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was denied service connection for seasonal 
allergies by a rating decision dated in April 1992.  She did 
not appeal this decision and it thus became final one year 
after she was notified of the decision.  38 C.F.R. § 20.302 
(1998).

The veteran's current claim, service connection for allergic 
rhinitis/sinusitis, is essentially the same claim.  A claim 
based on a different theory of service connection, absent 
competent evidence in support of that theory, does not, 
constitute a "new" claim, and a claim that has been 
previously denied cannot be addressed on the merits absent a 
showing of new and material evidence.  Ashford v. Brown, 10 
Vet. App. 120 (1997); cf. Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996).

Although the RO implicitly found the evidence sufficient to 
reopen the veteran's claim of service connection for allergic 
rhinitis/sinusitis, the Board of Veteran's Appeals (Board) 
must first address that question.  The veteran's claim was 
certified to the Board as a claim for service connection for 
allergic rhinitis.  The United States Court of Veterans 
Appeals (Court) has held that the Board is under a legal duty 
in such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  The issue under current de novo appellate 
consideration before the Board is whether new and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for allergic 
rhinitis/sinusitis has been submitted.  Only if the Board 
finds new and material evidence may it properly address the 
merits of the decision.


New and Material Evidence

Law and Regulation

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The veteran has petitioned to reopen a previously denied 
claim of service connection for allergic rhinitis/sinusitis.  
If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally denied claim, the VA must reopen the 
claim.  Stanton v. Brown, 5 Vet. App. 563, 566 (1993).

A three-step analysis must be conducted under 38 U.S.C. § 
5108.  Elkins v. West, 12 Vet. App. 209 (1999).  First, it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material.  For purposes of determining whether new and 
material evidence has been submitted, "the credibility of 
the [new] evidence" is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions:  (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" 
of the issues at hand?  Evans v. Brown, 9 Vet. App. 273 
(1996).  A third requirement for reopening imposed by the 
Court, that the evidence create a reasonable possibility of 
changing the outcome, has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand. 

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality.  These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new and material, a 
question of law, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).  

Second, if the claim is reopened, the VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).

Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met.  Winters v. 
West, 12 Vet. App. 203 (1999).

At the time of the April 1992 rating decision the evidence 
reviewed by the RO in conjunction with the decision on the 
claim consisted of the veteran's service medical records from 
her first term of service.  Since April 1992, the veteran's 
service medical records from her second term of service, VA 
examination reports, and the veteran's own contentions have 
been added to the record.

Based upon a review of the evidence since the April 1992 
rating decision denying entitlement to service connection, 
the Board finds that new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for allergic rhinitis/sinusitis.

New to the record are the veteran's service medical records, 
reflecting her second period of service, and VA medical 
opinions that specifically address the current status and 
etiology of her allergic rhinitis/sinusitis.  Although not 
entirely favorable, they are not cumulative and specifically 
address the issue of a nexus between the veteran's current 
allergic rhinitis/sinusitis and service.  As such, the new 
evidence by itself is so significant that it must be 
considered in order to decide fairly the merits of the claim.  
If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

Because the new and material evidence has been submitted 
sufficient to reopen the veteran's claims, the Board must 
consider whether the veteran' claim is well grounded.


Well-Groundedness

Under 38 U.S.C. § 5107(a), the veteran has the burden of 
submitting evidence sufficient to justify a belief that her 
claim of entitlement to service connection is well grounded.  
See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, meaning it appears to be 
meritorious.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998).

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.  

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).


Aggravation

If the veteran's disorder pre-existed service, the threshold 
question is whether or not her allergic rhinitis/sinusitis 
was aggravated by her military service.  In order to find 
that a condition, which was not noted on the veteran's 
entrance examination, preexisted service, the evidence of 
record must be sufficient to overcome the presumption of 
sound condition.  38 U.S.C.A. § 1111 (West 1991).  Section 
1111 provides:

Every veteran shall be taken to have been 
in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of the 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

Id.; accord 38 C.F.R. § 3.304(b) (1998).  VA is required to 
demonstrate by "clear and unmistakable evidence" that the 
injury existed before acceptance.  The burden of proof to 
rebut this presumption rests with the Secretary.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).


Diseases of Allergic Etiology

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (1998).


Evidence

Review of the veteran's service medical records from her 
first term of service reveals that her nose, sinuses, lungs, 
and chest were noted to be normal on her entrance examination 
in August 1989.  On the report of medical history taken in 
conjunction with her entrance examination, the veteran 
reported a history of hay fever.  The examiner noted the 
veteran had hay fever in the summer time only and sinusitis 
"off + on."

The veteran's service medical records contain treatment 
records for several upper respiratory infections.  In June 
1990, allergic rhinitis was diagnosed.  In April 1991 she was 
diagnosed with bilateral sinusitis possibly and allergic 
rhinitis.  She was administered an allergy work up and was 
found to have allergic rhinitis.  She reported hay fever that 
occurred in the summer.  No date of onset was recorded.  She 
reported having asthma since age five that had gotten worse 
since her entry into service.  An April 1991 CT scan of the 
sinuses revealed chronic left maxillary sinusitis.  The 
veteran was also diagnosed with exercised induced asthma in 
April 1991.

Periodic treatment of upper respiratory infections, 
bronchitis, and asthma are noted in the service medical 
records reflecting the remainder of her period of service.

On the veteran's separation examination in March 1992, no 
pertinent abnormalities were noted.  The veteran again noted 
on her report of medical history that she had a history of 
hay fever, and she additionally noted sinusitis, asthma, and 
shortness of breath.

Review of the veteran's service medical records from her 
second period of service reveals treatment throughout her 
period of service for allergic rhinitis and sinusitis.  No 
abnormalities were noted on the clinical evaluation during 
her enlistment examination in July 1993.  On her report of 
medical history she noted allergies and hay fever.  The 
examiner diagnosed seasonal hay fever.  For a July 1995 
allergy evaluation, the veteran stated that she had had sinus 
trouble or frequent colds since age 16.

In September 1995 no pertinent abnormalities were noted on 
periodic examination.  An October 1995 sinus CT scan was 
interpreted as unremarkable.

In April 1996 the veteran was noted to have a long history of 
allergic rhinitis and chronic sinusitis.  Her Medical 
Evaluation Board physical examination in April 1996 noted no 
pertinent abnormalities; however, a diagnosis of spring and 
summer seasonal allergic rhinitis was assigned.  On her 
report of medical history she noted that she had sinusitis 
all year round and that she had taken allergy shots while in 
Germany.  She reported very severe allergies to smoke, 
pollen, dust, and grass.

The veteran was examined by VA in August 1996.  She 
complained of chronic watery eyes, itchy eyes, sneezing, and 
head and nasal congestion.  Examination of her nose, sinuses, 
mouth, and throat was negative.  Examination of her 
respiratory system was normal.  The examiner diagnosed 
vasomotor rhinitis.

The veteran submitted a statement in January 1997 wherein she 
noted that throughout her service medical records there was 
documentation that she was seen for chronic sinus problems.  
She stated that she did not have sinus problems prior to 
enlisting in the service.  She indicated it was her 
understanding that hay fever and sinusitis were two different 
things.

The veteran was examined by a VA otorhinolaryngologist in 
September 1998.  The examiner noted his review of her medical 
records.  He summarized her treatment during service.  The 
veteran confirmed the onset of symptoms in her nose in 1990 
when she first got into service.  She reaffirmed her 
symptomatology of nasal irritation with eye swelling and 
redness, along with other symptoms of dizziness, nausea, 
cough, and fatigue.  Between 1992 and 1993, when out of the 
service, the veteran experienced similar attacks to those 
during her first period of service.  The veteran reported 
that during her second period of service the attacks would 
occur three times per month and would last two to three days.  
These attacks were not as frequent during the winter months 
while in areas where the weather was severe.  After her 
discharge from service, the veteran moved to Hawaii.  Since 
moving to Hawaii her symptoms had significantly improved.  
During the year she had lived there, she had had only two 
attacks of allergic symptoms.  She continued to have nasal 
drying, but no crusting.  When she ran up steps, she had to 
stop and catch her breath for a few moments.

Examination showed the nasal airways to be remarkably clean 
and clear.  The sinuses seemed to transilluminate 
symmetrically although possibly reduced secondary to the 
veteran's skin pigmentation.  The nasopharynx was clear.  The 
oral cavity was within normal limits.  There was no frontal 
or malar tenderness.

The examiner's impression was that the veteran had signs and 
symptoms consistent with allergic rhinitis.  There did not 
appear to be strong evidence for any chronic sinus problems 
as indicated by minimal findings on one sinus X-ray 
examination in the past and a negative CT scan in 1995.  The 
examiner emphasized that her changes in environment, going 
from areas of temperate climate both in Europe and the 
continental U.S. to the subtropical environment of Hawaii, 
with a significant change in the flora, and therefore types 
of pollens, has been associated with a significant decrease 
in her frequency of allergic rhinitis.  The veteran now had 
only two attacks per year by her report and medical treatment 
was apparently on an as-needed basis.  She had minimal-to-no 
chronic ailment other than her allergic symptoms, and 
although it was historically associated with her admission to 
service in 1990, the examiner's impression of allergic 
rhinitis was that it is an inborn tendency.  Onset could 
occur at any time during one's life under the right 
circumstances of exposure to the given allergens.  In the 
veteran's case, it was historically related to 1990 at the 
time of her entry into service, but it could conceivably have 
occurred at any time in the past or future if the conditions 
were appropriate.


Preexisted Service

The Board finds that the veteran's allergic 
rhinitis/sinusitis did pre-exist service.  The veteran's 
enlistment examination from her first term of service did not 
note any abnormality with regard to her allergic rhinitis or 
sinusitis.  However, the veteran reported a history of hay 
fever and the examiner noted that the veteran had hay fever 
in the summer time only and sinusitis off and on.  The Board 
finds this to constitute clear and unmistakable evidence that 
the veteran's allergic rhinitis and associated sinusitis pre-
existed service.  38 C.F.R. § 3.304(b) (1998).


Aggravation

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service or during 
peacetime service after December 31, 1946.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress 
of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.306(b) (1998).

These provisions must be considered in accord with the 
specific regulations pertaining to diseases of allergic 
etiology outlined above.  38 C.F.R. § 3.380 (1998).  Taken 
together the evidence must show that allergy pre-existed 
service, as in a claim for any disability.  If it is found to 
have pre-existed service, a comparative study must be made of 
its severity at enlistment and subsequently.  This 
"comparative study" is essentially that mandated under the 
provisions of 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.306.

The Board finds that while the symptoms associated with the 
veteran's allergic rhinitis underwent an increase in severity 
during service, and presumably necessitated the veteran's 
periodic treatment for sinusitis, the evidence does not show 
permanent aggravation of the veteran's allergic rhinitis or 
sinusitis.  That is, the record does not show a permanent 
increase in the severity of these conditions during service.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991); See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table) (establishing service connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability); see also 38 
U.S.C. § 1153; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) 
(presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service); 38 C.F.R. § 3.306(a), (b) (1998).  

The VA examiner, after reviewing the veteran's available 
medical records, compared the symptomatology before, during, 
and subsequent to service.  He noted the veteran's relocation 
to Hawaii had dramatically lessened the symptomatology 
associated with allergic rhinitis.  The Board thus finds the 
current state of the evidence shows the veteran's allergic 
rhinitis did not undergo a permanent aggravation during her 
first or second period of active service.

The comparative study of the VA examiner shows the veteran's 
allergic rhinitis was marked by seasonal and other acute 
allergic manifestations.  These manifestations subsided upon 
her relocation to a subtropical climate shortly after 
service, thus indicating it was an acute disease, healing 
without residuals in accordance with 38 C.F.R. § 3.380.

Because of the lack of evidence of a permanent increase 
during service the Board finds that the requirements of a 
well grounded claim are not met.  Accordingly the claim of 
service connection for allergic rhinitis is denied.

Finally, with regard to the veteran's claim of sinusitis, in 
order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The Board notes there is 
no competent medical evidence of post-service treatment or 
diagnosis of sinusitis.  The VA examiner in September 1998 
noted that there did not appear to be strong evidence for any 
chronic sinus problems.

The benefits sought on appeal are accordingly denied.

Because the veteran's claim for service connection is not 
well grounded, VA is under no duty to further assist her in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  However, VA may have an obligation in certain 
circumstances to advise the veteran of the evidence necessary 
to be submitted with a VA benefits claim.  See Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The obligation exists only 
in the limited circumstances where the veteran has referenced 
other known and existing evidence that could serve to render 
his claim well grounded.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the VA is not on notice of any known 
and existing evidence that would make the adjudicated service 
connection claim plausible.


ORDER

The claim for service connection for allergic 
rhinitis/sinusitis is denied.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)




 

